Appeal by the defendant from a judgment of the County Court, Nassau County (Thorp, J.), rendered December 3, 1985, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered, that the judgment is affirmed, and the matter is remitted to the County Court, Nassau County, for further proceedings pursuant to CPL 460.50 (5).
On this record, we cannot say, viewing the evidence in a light most favorable to the People, that any rational trier of fact could not have found the essential elements of the crime of which the defendant stands convicted beyond a reasonable doubt (see, Jackson v Virginia, 443 US 307, 319).
Moreover, the defendant’s challenge to the validity of the indictment, which was based upon the prosecutor’s alleged failure to properly instruct the Grand Jury and which was rejected by the trial court after an in camera inspection of the Grand Jury minutes, is not reviewable upon an appeal from an ensuing judgment of conviction based on legally sufficient evidence (CPL 210.30 [6]; see, People v Pelchat, 62 NY2d 97, 106; People v Shapiro, 117 AD2d 688).
The sentence imposed upon the defendant was well within the bounds of the sentencing court’s discretion, and, under the circumstances of this case, we do not perceive any basis upon which to disturb it (see, People v Suitte, 90 AD2d 80).
We have examined the defendant’s remaining contentions and find them to be either unpreserved for our review or without merit. Thompson, J. P., Weinstein, Eiber and Spatt, JJ., concur.